DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15, and 17-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Shi et al. (US-20200134578-A1) in view of (B) Yaga et al. (NIST.IR.8202) in view of (C) Pierce eta al. (US-20180039667-A1) as evidenced by (I) Untangling Mining Incentives in Bitcoin and ByzCoin – Bryan Ford's Home Page, (II) Pike et al. (VeriCoinPoSTWhitePaper10May2015), and (III) bitFlyer Glossary Coin age (collectively, I-II are herein referred to as the minor references).
Reference by Bryan Ford is used in a “minor capacity” to resolve a skill level of a POSITA or is used to established a rational basis for combination under TSM and is not used as a teaching reference. MPEP 2142. For example, Ford discloses that ByzCoin is an investment protocol as opposed to an instant gratification. Compare Ford at p. 1 with Ford at p. 2. Similarly, and pursuant to MPEP 2131, references (II) of VeriCoin and (III) of bitFlyer are used to at least define terms used in the major references (A)-(C). For example, VeriCoin provides a definition of PoW and PoS at pp. 3-4. Similarly, bitFlyer provides a definition for coin aging.

Primarily directed towards blockchain, as are the instant claims, Shi seeks to solve problems associated with consensus systems. Shi at 0003-0004. Regarding claims 1 and 11 Shi teaches a consensus system for blockchain as follows:
…in a blockchain (TITLE “BLOCKCHAIN CONSENSUS SYSTEMS”)…to a blockchain network, comprising: (0003 P2P “network”)
receiving…a plurality of…bids (0057 “bid transactions”, 0058 “Bid transactions submitted”), where each…bid is submitted by a blockchain node in a blockchain network and includes at least a declaration, the declaration being a period of time in which the blockchain node agrees (0058 “The period of time”) to defer spending (Cf. 0057 “locked up [cryptocurrency amounts] in an escrow for a committee term”) an earned…fee ;
selecting…a winning bid (0058 based on “highest amounts of stake”; see also 0018 (providing context for “total stake”) of the plurality of…bids based on at least the declaration included in each of the plurality of…bids; and (0057-0058)
transmitting…a notification message to a winning blockchain node that submitted the winning bid (0058 “highest amounts of stake”). 
While Shi teaches the census system with proof of stake (Shi at 0042 (“vote-by-stake”), 0058 (“amounts of stake”)), Shi does not expressly teach (i) the award system with fees after election within the PoS model and does not teach (ii) a central server component for processing. These limitations are represented as follows:
A method for awarding blocks… for mining based on commitment…
…by a receiver of a processing server…
Yaga teaches a blockchain PoS maintaining protocol along with fees as follows:
A method for awarding blocks (p. 18 “fees”, p. 21 “the rewards for block publication is…transaction fees”)… for mining based on commitment(p. 2 “[device that ] publish new blocks…are called miners in Bitcoin”. But c.f. p. 16 “blockchain networks which utilize mining…to solve hash puzzle”, p. 53 (same))… mining (Compare p. 19 Section 4.1 with p. 21 Section 4.2; see pp. 21–22 (explaining PoS); see p. 22 (“coin age proof”))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to substitute the stake model found in Shi with a specified stake model in Yaga as it is always obvious to fine tune a consensus model by adding fees. In general, consensus models each have costs and benefits. Yaga at pp. 25-26 (showing chart and overview). Yaga’s specified consensus model discloses that transaction fees may be earned.

Neither Yaga nor Shi teach a central component for processing:
by a receiver of a processing server,…
Pierce teaches:
by a receiver of a processing server (Fig. 2 Item 100; 0091),

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Shi-Yaga with the teaching of Pierce in order to add a degree of centralization through permissions to the blockchain as this would allow for computation speed increase while maintain a level of decentralization. See, e.g., Yaga at pp. 44 (“Transaction processing speed is highly dependent on the consensus model used. Currently transactions on many permissionless blockchain networks are not executed at the same pace [and have] slow publication time for blocks[.]”).

Regarding claims 2 and 12 Shi teaches:
Receiving…a completed block including a block header and a plurality of data values (Fig. 1 Item 115, Fig. 2; 0040, 0060 “may include transactions, hash…, hash, a timestamp, Merkle root, target, nonce, and other information”), wherein the plurality of data values includes a…that includes a destination address (0060 “target”) associated with the winning blockchain node (0058); and
validating the declaration of the winning bid in the blockchain network (0058).

Shi does not teach:
mining data value 
by the receiver of the processing server,
Yaga teaches:
mining data value (Compare p. 19 Section 4.1 with p. 21 Section 4.2; see pp. 21–22 (explaining PoS); see p. 22 (“coin age proof”))
Neither Yaga nor Shi teach:
by the receiver of the processing server,
Pierce teaches:
by the receiver of the processing server (0091)

Regarding claims 3 and 13 Shi teaches:
wherein the plurality of…bids are stored in a blockchain associated with the blockchain network (0057 “Bid transactions are submitted in the form of blockchain transactions[.]”), and each…bid is digitally signed using a private key of a cryptographic key pair associated with the submitting blockchain node (0022 “transactions…showing the submitted transactions and digital signatures”; see also 0057 (explaining similiraity between bid transactions and crypto-transactions), 0061 (explaining relationship between digital signature and private key)).
Shi does not teach:
mining …
Yaga teaches:
mining (Compare p. 19 Section 4.1 with p. 21 Section 4.2; see pp. 21–22 (explaining PoS); see p. 22 (“coin age proof”))… 

Regarding claims 4 and 14 Shi teaches:
selecting the winning bid randomly from the plurality of mining bids having a same period of time in which a blockchain node agrees to defer spending the earned…fee (0057-0058).
Shi does not teach:
..mining…
Yaga teaches:
mining (Compare p. 19 Section 4.1 with p. 21 Section 4.2; see pp. 21–22 (explaining PoS); see p. 22 (“coin age proof”))
25.	The remaining language of “randomly” and “a same period of time” as a whole refers to a tie breaker when two nodes have the same bid. Examiner takes Office Notice that bids are old and well known and having a tie breaker is also old and well know. Further still, coin flips are old and well and are notorious character when it comes to tie braking. Therefore, it is obvious to a POSITA at the time of the filing date to combine the teachings of Shi, Yaga, and Pierce by adding a small coloration to Shi’s bidding as two nodes may have bid the same value.

Regarding claims 5 and 15 Shi teaches:
each of the plurality of mining bids for selection as the winning bid (0058)…on the period of time in the declaration included in the respective mining bid (0057).
Shi does not teach:
Weighting… wherein the weighting is based…
Yaga teaches:
Weighting… wherein the weighting is based (p. 22 “increase the probability” within PoS framework)

Regarding claims 7 and 17 Shi teaches:
for the period of time in the declaration (0058 “The period of time”).
Shi does not teach:
wherein the weighting has an upper bound and a lower bound 
Yaga teaches:
wherein the weighting (Compare p. 19 Section 4.1 with p. 21 Section 4.2; see pp. 21–22 (explaining PoS); see p. 22 (“coin age proof”)) has an upper bound (p. 22 “built-in maximum”) and a lower bound (p. 22 “built-in maximum”)

As to the lower bound, Examiner is relying on MPEP 2144.04(VI)(A) as it is obvious to reverse. The claim language is drawn to a bid and a fact-finder cannot be denied ordinary recourse through common sense reasoning. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385, 1396 (2007). As such, it is obvious, when having a bid to have a minimum bid. Put another way, in addition to having an upper bound of a bid, it is always obvious to add a lower bound too.

Regarding claim 8 Shi teaches:
…of deferred (Cf. 0057 “locked up [cryptocurrency amounts] in an escrow for a committee term”)…fees (p. 18 “fees”, p. 21 “the rewards for block publication is…transaction fees”) 
Shi does not teach:
weighting a blockchain node having a greater amount…mining…higher than a blockchain node with a lesser amount of deferred mining fees.
Yaga teaches:
weighting a blockchain node having a greater amount…mining…higher (Compare p. 19 Section 4.1 with p. 21 Section 4.2; see pp. 21–22 (explaining PoS); see p. 22 (“coin age proof”)) than a blockchain node with a lesser amount of deferred mining fees.

Regarding claims 9 and 19 Shi teaches:
awarding the blockchain node with a greater amount (0057-0058)…fees (p. 18 “fees”, p. 21 “the rewards for block publication is…transaction fees”)…
Shi does not teach:
of deferred mining…the winning bid over a blockchain node with a lesser amount of deferred mining fees.
Yaga teaches:
of deferred mining…the winning bid over a blockchain node with a lesser amount of deferred mining fees (Compare p. 19 Section 4.1 with p. 21 Section 4.2; see pp. 21–22 (explaining PoS); see p. 22 (“coin age proof”)).

Regarding claims 10 and 20 Shi teaches:
awarding the blockchain node with a greater amount (0057-0058) of deferred…fees (p. 18 “fees”, p. 21 “the rewards for block publication is…transaction fees”) the winning bid (0058)…
Shi does not teach:
mining…over a blockchain node with a lesser amount of deferred mining fees when the submitted mining bids have equal periods of time in which each of the blockchain nodes agree to defer the spending of the earned mining fee.
Yaga teaches:
mining…over a blockchain node with a lesser amount of deferred mining fees when the submitted mining bids have equal periods of time in which each of the blockchain nodes agree to defer the spending of the earned mining fee.

Regarding claim 18 Shi teaches:
…of deferred…fees (p. 18 “fees”, p. 21 “the rewards for block publication is…transaction fees”)…
Shi does not teach:
wherein the processing server is configured to:…
weight a blockchain node having a greater amount…mining…higher than a blockchain node with a lesser amount of deferred mining fees.
Yaga teaches:
weight a blockchain node having a greater amount…mining…higher than a blockchain node with a lesser amount of deferred mining fees (Compare p. 19 Section 4.1 with p. 21 Section 4.2; see pp. 21–22 (explaining PoS); see p. 22 (“coin age proof”)).
Neither Yaga nor Shi teach:
wherein the processing server is configured to:…
Pierce teaches:
wherein the processing server is configured to: (Fig. 2 Item 100; 0091) 

Claims 6 and 16 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Shi, (B) Yaga, and (C) Pierce eta al. (US-20180039667-A1) in view of (D) Pike VeriCoinPoSTWhitePaper10May2015 as evidenced by the minor references.
Regarding claims 6 and 16 Shi teaches:
wherein the…is further based on a proportion (0058) of the period of time in the declaration (0058 “The period of time”) included in the respective…bid (0057-0058)….
Shi does not disclose:
weighting… mining…against an average period of time based on the period of time included in each of the plurality of mining bids.
Yaga teaches:
weighting… mining (Compare p. 19 Section 4.1 with p. 21 Section 4.2; see pp. 21–22 (explaining PoS); see p. 22 (“coin age proof”))… against an…period of time based on the period of time included in each of the plurality of mining bids (Compare p. 19 Section 4.1 with p. 21 Section 4.2; see pp. 21–22 (explaining PoS); see p. 22 (“coin age proof”)).
Neither Shi, Yaga, nor Pierce teach:
…average…
Pike teaches:
average (p. 6)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to combined the combine teachings of Shi, Yaga, and Pierce with the math in Pike in order solve problems associated with traditional coin aging. Pierce at p. 9 (showing power).

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Radu et al. (U.S. Patent No. 8401964) discloses apparatus, method, and computer program product for encoding enhanced issuer information in a card
Mosko US_20180103117_A1 (H04L 67* class for distributed computing and blockchain)
Thurimella US_20200014745_A1 (blockchain engine with Paxos)
US_20080140726_A1 incorporated by reference in in 745
Ben-David US_20190318346_A1 (bidding in 0148-0151)
Boneh US_20220029811_A1 
Xu US_20200082398_A1 (Consensus alg.)
Versteeg US_20190303622_A1 (PoW and PoS combo)
Davis US_20170344987_A1 (Mastercard Copending)
Davis US_20170344435_A1 (Mastercard Copending)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685